Exhibit 10
 

 
SPLIT DOLLAR TERMINATION AGREEMENT


This Termination Agreement by and between Southcoast Financial Corporation
(“Southcoast”) and L. Wayne Pearson (the “Executive”) is entered into as of
August 11, 2014.


Whereas, Southcoast and the Executive entered into an Endorsement Split Dollar
Agreement as of August 14, 2008 (the “2008 Agreement”) regarding the maintenance
of life insurance insuring the life of the Executive and the rights to the
insurance policy and the proceeds therefrom, all as more particularly described
in the 2008 Agreement; and


Whereas, the parties hereto wish to terminate the 2008 Agreement as provided for
herein.


1.     Transfer of Rights in the Policy.  In consideration of the Executive’s
payment to Southcoast of the sum of Two Hundred Seventy One Three Hundred Eighty
Four and 85/100 Dollars ($271,384.85), Southcoast hereby conveys, assigns and
transfers to the Executive, his heirs and assigns, all and any of the rights of
Southcoast with respect to Policy Number 610079614 issued by Security Life of
Denver Insurance Company insuring the life of L. Wayne Pearson (the “Policy”)
and the proceeds and benefits resulting therefrom.
 
2.      Continuation of Premium Payments.  For as long as the Policy is in
effect and outstanding, Southcoast shall make an annual payment to the Executive
of $120,000.00 (the “Annual Payment”) which the Executive shall use to timely
pay the annual premium for the Policy.  In the event that the annual premium of
the Policy shall be reduced for any reason, the Annual Payment shall be reduced
by the same amount.  Notwithstanding the foregoing, the Annual Payments shall
terminate upon the earliest to happen of:  (i) Executive’s Separation from
Service to Southcoast, as defined in the 2008 Agreement; (ii) a Change in
Control of Southcoast, as defined in the 2008 Agreement; or (iii) the death of
the Executive.
 
3.     Termination of 2008 Agreement.  The 2008 Agreement shall terminate
effective upon execution of this Termination Agreement by each of the parties
hereto.
 
4.     Transfer of Rights Shall Not Increase Post-Employment Payments.  No
amount of imputed income to the Executive resulting from the transfer of rights
in the Policy shall be included as compensation or a benefit for the purpose of
determining any post-employment payment due to the Executive pursuant to the
Amended and Restated Employment Agreement by and among Southcoast Community
Bank, Southcoast Financial Corporation and L. Wayne Pearson dated as of August
14, 2008.
 
5.     Further Assurances.  Each of the parties hereto agrees to take all steps
which may be reasonably requested by the other party to secure to such party the
full benefits of the agreements contained herein.
 
In witness whereof, the parties have executed this Termination Agreement as of
the date first above written.
 
Southcoast Financial Corporation


By   s/William A. Coates________________________
William A. Coates
Vice Chairman of the Board


s/L. Wayne Pearson_________________________
L. Wayne Pearson

 
 
 

--------------------------------------------------------------------------------

 
